SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(a), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 2)* Osage Exploration and Development, Inc. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 68771L107 (CUSIP Number) P. Mark Moore 101 N. Robinson, Suite 800 Oklahoma City, OK73102 (405) 605-1235 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 8, 2013 (Date of Event which Requires Filing of this Statement) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No:687712L07 Schedule 13D/A 1. NAMES OF REPORTING PERSONS SUNSTONE, LLC I.R.S.IDENTIFICATION NOS. OF ABOVE PERSONS(ENTITIES ONLY):71-0913172 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[] 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) [] 6. CITIZENSHIP OR PLACE OF ORGANIZATIONOKLAHOMA 7. SOLE VOTING POWER2,467,670 NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING 8. SHARED VOTING POWER-0- PERSON WITH 9. SOLE DISPOSITIVE POWER2,467,670 SHARED DISPOSITIVE POWER-0- AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON2,467,670 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 114.99% TYPE OF REPORTING PERSONOO 2 CUSIP No:687712L07 13D/A 1. NAMES OF REPORTING PERSONS P. Mark Moore I.R.S.IDENTIFICATION NOS. OF ABOVE PERSONS(ENTITIES ONLY): 2.
